--------------------------------------------------------------------------------

Exhibit 10.1



LOAN AGREEMENT
 
THIS LOAN AGREEMENT, made and entered into 4/19/2020, (this “Loan Agreement”) by
and between JANEL CORPORATION (collectively, “Borrower”) and Santander Bank,
N.A. (“Lender”).


W I T N E S S E T H


WHEREAS, of even date herewith, Lender and Borrower have entered into that
certain U.S. Small Business Administration (“SBA”) loan wherein the Lender
agreed to provide a loan (the  “Loan”)  to  Borrower  for  up  to $ 2,725,893.00
under  the  Paycheck Protection Program (“PPP”) offered by the SBA under the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (the “CARES
Act”), section 7(a)(36) of the Small Business Act; and


WHEREAS, in order to loan funds to Borrower, Lender enters into this Loan
Agreement with Borrower for the purposes herein contained; and


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
AMOUNT AND TERMS OF LOAN
 
1.1         RECITALS. Each of the above recitals are hereby incorporated into
and made a part of this Loan Agreement by this reference.


1.2         LOAN AND NOTE. The term “Loan” herein shall refer to the
indebtedness of Borrower to Lender evidenced by a Note in the original principal
amount of $ 2,725,893.00 in form satisfactory to Lender (the “Note”).


1.3        FORGIVENESS ELIGIBILITY. The Note is subject to partial or full
forgiveness, the terms of which are dictated by the SBA, Interim Final Rule RIN
3245-AH34, subsequent SBA guidance, the Code of Federal Regulations, the PPP,
and all related rules, laws, regulations, and guidance, as may be amended from
time to time (the “Forgiveness”). Borrower acknowledges that the calculation
methodology for the amount of Forgiveness (the “Forgiveness Amount”) is solely
dictated by SBA and federal rules, regulations, and laws, and is not dictated by
the policies, procedures, or guidelines of Lender. Therefore, Borrower agrees to
hold Lender and its respective affiliates, subsidiaries, directors, officers and
employees (“Lender Parties”) harmless against, and releases Lender Parties from,
all losses, claims, and damages which Borrower and its affiliates, subsidiaries,
directors, officers and employees incur arising out of or relating to the
Forgiveness and the calculation of the Forgiveness Amount. Borrower hereby
expressly acknowledges and agrees that it will be fully liable to pay all
amounts owed and due to Lender due under and in connection with the Note in
excess of the Forgiveness Amount.



--------------------------------------------------------------------------------

1.4        FORGIVENESS APPLICATION. As a part of the application for the Loan,
Borrower has provided Lender certain documentation verifying the number of
full-time equivalent employees on the Borrower’s payroll as well as the dollar
amounts of payroll costs, covered mortgage interest payments, covered rent
payments, covered utilities for the Loan, and other supporting documentation
(“Documentation”). Borrower certifies that it shall:


a.          During the 8-week period immediately following the funding of the
Loan (the “Forgiveness Period”), (i) use the Loan proceeds solely to pay covered
payroll costs, mortgage interest, rent and utilities, and (ii) use at least 75%
of such payments to pay covered payroll costs;


b.           Maintain supporting documentation as required by Section 1006(e) of
the CARES Act, similar in form and fashion to the Documentation, as well as any
other tax filings, cancelled checks and additional information Lender or SBA may
request in accordance with a request for Forgiveness under the Paycheck
Protection Program, and deliver such information promptly upon request of Lender
or SBA; and


c.           Promptly, unless otherwise expressly directed in writing by Lender,
but in no event later than 6 weeks after the end of the Forgiveness Period,
submit an application for loan forgiveness to the SBA and promptly take all
additional actions requested or demanded by the SBA in connection with such
application for Forgiveness.


ARTICLE II
CONDITION OF LENDING
 
2.1          CONDITIONS PRECEDENT TO THE LOAN. As a condition precedent to
Lender making the Loan, the Borrower shall deliver to Lender on or before the
date of the Loan closing, the following, in form and substance satisfactory to
Lender:


a.           Fully executed Note; and


b.           Such other documents as reasonably may be required by the Lender or
Lender’s counsel.


The Loan documents as provided above (collectively, the “Loan Documents”), when
prepared, shall set forth the matters contained in the Loan Agreement and
contain such other provisions as are deemed necessary or desirable by Lender.
The form and substance of all such documents must be satisfactory to Lender
prior to disbursement by Lender of any of the proceeds of the Loan.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
The Borrower represents and warrants to, and agrees with the Lender as follows:



--------------------------------------------------------------------------------

3.1          POWER AND AUTHORIZATION.


a.       The Borrower has authorized the execution, delivery, and performance of
the Note, this Loan Agreement and all other documents contemplated by this Loan
Agreement, and such execution , delivery, and performance will not violate any
law, or any other agreement to which Borrower is a party. Borrower hereby
certifies that the undersigned is an authorized signer on behalf of Borrower.
The execution, delivery, and performance of the Note, this Loan Agreement, and
all other documents contemplated by this Loan Agreement have been duly
authorized by all necessary action by Borrower and do not conflict with, result
in a violation of, or constitute a default under (1) any provision of (a) any of
Borrower’s organizational documents or agreements, or (b) any agreement or other
instrument binding upon Borrower or (2) any law, governmental regulation, court
decree, or order application to Borrower or Borrower’s properties.


b.           This Loan Agreement constitutes, and upon execution and delivery
thereof, the Note, and the Loan Documents will constitute, legal, valid and
binding obligations of the Borrower enforceable against the Borrower.


3.2        BORROWER CERTIFICATIONS. The Borrower affirms that the SBA
representations and certifications stated in Exhibit A are true and correct and
are incorporated by reference. The Borrower expressly acknowledges and agrees
that it may be required to make additional certifications in connection with the
Loan and/or ratify the certifications, representations and warranties in any of
the Loan Documents.


3.3         FINANCIAL CONDITION. The reports and financial statements of
Borrower submitted to Lender in connection with the Loan have been prepared from
Borrower’s records in accordance with generally accepted accounting principles
and practices, consistently applied, cash basis accounting principles,
consistently applied, or the Financial Reporting Framework for Small and Medium
Sized Entities, and fairly reflect the financial condition of Borrower for the
periods therein defined. No material adverse changes have since occurred.


3.4        SBA & PPP GOVERN. Borrower acknowledges and agrees that the Loan and
this Loan Agreement are subject to SBA SOP, rules, regulations, guidelines,
guidance, and requirements and any other federal rules, regulations, guidelines,
or guidance applicable or pertaining to the PPP, as such may be amended from
time to time.


ARTICLE IV
COVENANTS BY BORROWER
 
Until all the obligations of Borrower under this Loan Agreement have been
performed and paid in full, Borrower covenants and agrees as follows:



--------------------------------------------------------------------------------

4.1        MAINTENANCE OF BUSINESS AND CORPORATE EXISTENCE. Borrower shall
comply with all valid and applicable statutes, ordinances, rules and regulations
and shall keep in force and effect all licenses, permits, bonds and franchises
necessary for the proper conduct of its business.


4.2       MANAGEMENT AND OWNERSHIP. No material change shall be made without the
prior written consent of Lender in the management or ownership of Borrower, or
in the manner in which its business is conducted. Said consent shall not be
unreasonably withheld by Lender.


4.3         TAXES. Borrower shall pay promptly, when due, all taxes, assessments
and governmental charges or levies imposed upon the Borrower or upon the income
or any property of the Borrower.


4.4          FINANCIAL STATEMENTS. Borrower shall promptly furnish a copy of its
financial statements, tax returns, and such other or additional financial
information as Lender may from time to time request.


4.5         EXAMINATION OF RECORDS. Borrower shall permit any representative of
Lender to examine and to audit any or all of Borrower’s books and records and to
copy portions thereof upon receipt of reasonable notification and request.


4.6         USA PATRIOT ACT VERIFICATION INFORMATION. Borrower shall provide
evidence of its legal name, tax identification number, and street address, and a
driver’s license and date of birth (if the Borrower is an individual),
satisfactory to and sufficient for the Bank to verify the identity of the
Borrower, as required under the USA Patriot Act. Borrower shall notify Bank
promptly of any change in such information.
 
ARTICLE V
EVENTS OF DEFAULT
 
5.1         The occurrence of any one or more of the following shall constitute
an “Event of Default”:


a.           Nonpayment, when due, of any principal, accrued interest, premium,
fee or other charge due under the Note.


b.          Default by Borrower in the due observance or performance of any
term, covenant, condition or agreement on its part to be performed under this
Loan Agreement, the Note, or under any other document contemplated by this Loan
Agreement.



--------------------------------------------------------------------------------

c.           If Borrower shall:




1)
Make a general assignment for the benefit of its creditors;


2)
File a voluntary petition in bankruptcy;


3)
Be adjudicated as bankrupt or insolvent;


4)
File any petition or answer seeking, consenting to, or acquiescing in,
reorganization, arrangement, composition, liquidation, dissolution or similar
relief, under any present or future statute, law or regulation;


5)
File an answer admitting or failing to deny the material allegations of the
petition against it for any such relief;


6)
Admit in writing its inability to pay its debts as they mature;


7)
Discontinue business; or


8)
Be unable to pay debts as they become due.



d.          Borrower fails to have vacated or set aside within thirty (30) days
of its entry any court order appointing a receiver or trustee for all or a
substantial portion of the Borrower’s property.


e.         Any warranty, representation, certification or statements made or
furnished to Lender by Borrower in connection with the Loan or in connection
with this Loan Agreement (including any warranty, representation or statement in
the application of Borrower for the Loan or in any accompanying financial
statements) or to induce Lender to make the Loan, proves to be untrue,
misleading or false in any material respect.


f.            Borrower defaults in the payment of any principal or interest on
any obligation to Lender or to any other creditor.
 
ARTICLE VI
REMEDIES ON EVENT OF DEFAULT
 
6.1       DECLARE NOTE DUE. Upon the occurrence of any Event of Default as
defined in this Loan Agreement, the Note, or any other document contemplated by
this Loan Agreement, then in any such event, Lender at its option, may declare
the entire unpaid balance of the Note to be forthwith due and payable, and
thereupon such balance shall become so due and payable without presentment,
protest or further demand or notice of any kind, all of which are hereby
expressly waived, and Borrower will forthwith pay to Lender the entire principal
of and interest accrued on the Note.


6.2         OTHER REMEDIES. Upon the occurrence or discovery of an Event of
Default the Lender shall, in addition to its option to declare the entire unpaid
amount of the Note due and payable, at its option exercise any and all rights of
setoff which Lender may have against any account, fund or property of any kind,
tangible or intangible, belonging to Borrower and which shall be in Lender’s
possession or under Lender’s control.



--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS
 
7.1         CLOSING. The Lender shall not be obligated to make the Loan or
advance any funds until Borrower has fully met all requirements herein set forth
to be met by Borrower, and until Borrower has paid to Lender and any other
parties entitled thereto, all fees and other charges due in connection with the
Loan.


7.2         AMENDMENTS. No amendment of any provisions of this Loan Agreement,
nor consent to any departure of Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


7.3          NOTICES. All notices and other communications provided for
hereunder shall be in writing and mailed or telegraphed or delivered. If to
Borrower, the address noted in the Note. If to Lender, at Santander Bank, N.A.,
Mail Code: 10-6438-C08, Attention: Commercial Loan Documentation, 601 Penn
Street, Reading, PA, 19601.


7.4         GOVERNING LAW AND PARTIES BOUND. This Loan Agreement and the Note
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts and shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and assigns.


7.5        ATTORNEY’S FEES AND EXPENSES. If Lender shall incur any cost or
expense, including, without limitation, reasonable attorney’s fees, in
connection with enforcing this Loan Agreement, the Note or the Loan, in any
manner whatsoever, direct or indirect, whether with regard to the collection of
amounts due, defense of Lender or otherwise, upon demand by Lender, Borrower
shall pay the same or shall reimburse Lender therefor in full.


7.6        ASSIGNMENT. No commitment issued by Lender to Borrower for the Loan
nor any of Borrower’s rights hereunder shall be assignable by Borrower without
the prior written consent of Lender. Lender may assign this Loan and the Loan
Documents, in whole or in part, or may sell one or more participation interests
in the Loan, all without the consent of Borrower.


7.7         NO WAIVER: REMEDIES. No failure on the part of the Lender, and no
delay in exercising any right under this Loan Agreement, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Loan Agreement preclude any other or further exercise thereof or the exercise of
any other right.


7.8       SEVERABILITY. In the event that any clause or provisions of this Loan
Agreement or any document instrument contemplated by this Loan Agreement shall
be held to be invalid by any court of competent jurisdiction, the invalidity of
such clause or provision shall not affect any of the remaining portions or
provisions of this Loan Agreement.
 
7.9          TIME. Time is the essence of this Loan Agreement.



--------------------------------------------------------------------------------

7.10      WAIVER OF JURY TRIAL. BORROWER AND LENDER, BY EXECUTION OF THIS LOAN
AGREEMENT, ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL
BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING
THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS LOAN
AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS.
 
7.11       LOAN AS PERMITTED INDEBTEDNESS. If and to the extent the Loan would
not be permitted under the terms of any documentation existing as of the date of
this Loan Agreement evidencing bilateral extensions of credit by Lender to
Borrower, Lender hereby consents to the making of the Loan to Borrower and the
Loan shall be deemed indebtedness permitted to be incurred by Borrower under the
terms of such existing credit documentation with Lender.


7.12      CONSENT TO SHARE INFORMATION. Borrower understands and acknowledges
that Lender and the other “Receiving Parties,” as hereafter defined, are
authorized to obtain, use and share the Borrower’s tax information, financial
information, and Loan information for purposes of (i) originating, maintaining,
managing, monitoring, servicing, selling, insuring, participating, or
securitizing the Loan; (ii) marketing purposes, or (iii) as otherwise permitted
by applicable laws, including state and federal privacy and data security laws.
This includes Lender’s affiliates, agents, and any aforementioned parties’
respective successors and assigns. The term “Receiving Parties,” as used above,
includes (i) any actual owners of the Loan, (ii)          any potential
purchasers of the Loan, or (iii) any acquirers of any beneficial or other
interest in the Loan (including, but not limited to, the United States Small
Business Administration, any investor or participant to whom the Lender may sell
or participate all or any portion of the loan, any servicers or service
providers for the foregoing parties and any of aforementioned parties’
respective successors and assigns).


[SEPARATE SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first above written.


 
BORROWER:
 
 
JANEL CORPORATION
       
 
By: /s/ Vincent A Verde  

 
Name: Vincent A Verde  

 
Title: Principal Financial Officer  



 
LENDER:
       
 
SANTANDER BANK, N.A.
       
 
By: /s/ Janeen Flowers  

 
Name: Janeen Flowers  

 
Title: Specialist  


--------------------------------------------------------------------------------

EXHIBIT A


Borrower Certifications
 
In order to induce Lender to make an SBA guaranteed Loan to Borrower:
 
A.   Borrower affirms the representations in the SBA Form 2483 application and
certifies that:




1.
It was in operation on February 15, 2020 and had employees for whom it paid
salaries and payroll taxes or paid independent contractors, as reported on
Form(s) 1099-MISC.





2.
Current economic uncertainty makes this loan request necessary to support the
ongoing operations of the Borrower. The funds will be used to retain workers and
maintain payroll or make mortgage interest payments, lease payments, and utility
payments, as specified under the Paycheck Protection Program Rule. If the funds
are knowingly used for unauthorized purposes, the federal government may hold
Borrower and Loan applicant legally liable, such as for charges of fraud.





3.
The Borrower will provide to the Lender documentation verifying the number of
full-time equivalent employees on the Borrower’s payroll as well as the dollar
amounts of payroll costs, covered mortgage interest payments, covered rent
payments, and covered utilities for the eight-week period following the Loan.





4.
That Loan forgiveness will be provided for the sum of documented payroll costs,
covered mortgage interest payments, covered rent payments, and covered
utilities, and not more than 25% of the forgiven amount may be for non-payroll
costs.





5.
During the period beginning on February 15, 2020 and ending on December 31,
2020, the Borrower has not and will not receive another loan under the Paycheck
Protection Program.



B.   Borrower certifies that:
 


1.
Adverse Change - That there has been no adverse change in Borrower's financial
condition, organization, operations or fixed assets since the date the Loan
application was signed.

 


2.
Child Support - No principal who owns at least 50% of the ownership or voting
interest of the company is delinquent more than 60 days under the terms of any
(1) administrative order, (2) court order, or (3) repayment agreement requiring
payment of child support.

 


3.
Current Taxes - Borrower are current (or will be current with any loan proceeds
specified for eligible tax payments) on all federal, state, and local taxes,
including but not limited to income taxes, payroll taxes, real estate taxes, and
sales taxes.

 
C.   Borrower certifies that it will:


--------------------------------------------------------------------------------


1.
Books, Records, and Reports- Keep proper books of account in a manner
satisfactory to Lender; furnish financial statements or reports whenever Lender
requests them; allow Lender or SBA, at Borrower’s expense, to: (1) inspect and
audit books, records and papers relating to Borrower's financial or business
condition; and (2) inspect and appraise any of Borrower's assets; and (3) allow
all government authorities to furnish reports of examinations, or any records
pertaining to Borrower, upon request by Lender or SBA.





2.
Equal Opportunity - Post SBA Form 722, Equal Opportunity Poster, where it is
clearly visible to employees, applicants for employment and the general public.





3.
American-made Products - To the extent practicable, purchase only American-made
equipment and products.





4.
Taxes - Pay all federal, state, and local taxes, including income, payroll, real
estate and sales taxes of the business when they come due.

 
D.   Borrower certifies that it will not, without Lender’s prior written
consent:
 


1.
Distributions - Make any distribution of company assets that will adversely
affect the financial condition of Borrower.





2.
Ownership Changes - Change the ownership structure or interests in the business
during the term of the Loan.



E.   Borrower warrants and represents that all information provided to Lender,
including without limitation, all information regarding the Borrower’s financial
condition, is accurate to the best of its knowledge and that Borrower, if any,
has not withheld any material information. Borrower acknowledges that for the
purpose of this transaction, Lender is acting on behalf of SBA, an agency of the
United States Government, except that SBA accepts no liability or responsibility
for any wrongful act or omission by Lender. Borrower further acknowledges that
any false statements to Lender can be considered a false statement to the
federal government under 18 U.S.C. § 1001, and may subject the Borrower to
criminal penalties and that Lender and SBA are relying upon the information
submitted by the Borrower.


--------------------------------------------------------------------------------

[image03.jpg]
This Statement of Policy is Posted


In Accordance with Regulations of the
 
Small Business Administration
 

 

This Organization Practices
 
Equal Employment Opportunity
 
We do not discriminate on the ground of race, color, religion, sex, age,
disability or national origin in the hiring, retention, or promotion of
employees; nor in determining their rank, or the compensation or fringe benefits
paid them.
 
This Organization Practices
 
Equal Treatment of Clients
 
We do not discriminate on the basis of race, color, religion, sex, marital
status, disability, age or national origin in services or accommodations offered
or provided to our employees, clients or guests.
 
These policies and this notice comply with regulations of the United States
Government.


Please report violations of this policy to :
 
 
Administrator
 
 
 
Small Business Administration    
 
Washington, D.C. 20416



In order for the public and your employees to know their rights under 13 C.F.R
Parts 112, 113, and 117, Small Business Administration Regulations, and to
conform with the directions of the Administrator of SBA, this poster must be
displayed where it is clearly visible to employees, applicants for employment,
and the public.


Failure to display the poster as required in accordance with SBA Regulations may
be considered evidence of noncompliance and subject you to the penalties
contained in those Regulations.


SBA FORM 722 (10-02) REF: SOP 9030          PREVIOUS EDITIONS ARE OBSOLETE
This form was electronically produced by Elite Federal Inc,.



--------------------------------------------------------------------------------

[image03.jpg]
Esta Declaración De Principios Se Publica


De Acuerdo Con Los Reglamentos De La


Agencia Federal Para el Desarrollo de la Pequena Empresa
 



Esta Organizacion Practica
 
lgual Oportunidad De Empleo
 
No discriminamos por razón de raza, color, religión, sexo, edad, discapacidad  o
nacionalidad en el empleo, retención o ascenso de personal ni en la
determinación de sus posiciones, salarios o beneficios marginales.


Esta Organizacion Practica


Igualdad En El Trato A Su Clientela
 
No discriminamos por razón de raza, color, religión, sexo, estado civil, edad,
discapacidad o nacionalidad en los servicios o facilidades provistos para
nuestros empleados, clientes o visitantes.


Estos principios y este aviso cumplen con los reglamentos del Gobierno de los
Estados Unidos de América.
 
Favor de informar violaciones a lo aquí indicado a:



 
Administrador
 
Agencia Federal Para el Desarrollo de la
 
Pequeña Empresa  
Washington, D.C. 20416



A fin de que el público y sus empleados conozcan sus derechos según lo expresado
en las Secciones 112 , 113 y 117 del Co3digo de Regulaciaones Federales No. 13, 
de los  Reglamentos de la Agencia Federal Para el Desarrollo de la Pequena
Empresa  y de acuerdo con las instrucciones del Administrador de dicha agencia,
esta notificación debe fijarse en un lugar claramente visible para los
empleados, solicitantes de empleo y público en general. No fijar esta
notificación según lo requerido por los reglamentos de  la Agencia Federal Para
el Desarrollo de la Pequena Empresa, puede ser interpretado como evidencia de
falta de cumplimiento de los mismos y conllevará la ejecución de los castigos
impuestos en estos reglamentos.


SBA FORM 722 (10-02)REF:SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE



U.S. GOVERNMENT PRINTING OFFICE : 1994 0- 153-346



This form was electronically produced by Elite Federal Inc,.
[image01.jpg]



--------------------------------------------------------------------------------

JOINT WRITTEN CONSENT AND RESOLUTION
[image02.jpg]
(CONSENT TO BORROW)
 
The undersigned, being an authorized representative of JANEL CORPORATION (the
“Borrower”), by execution  hereof  does  hereby:  (i)  consent  to  and  take 
the  following  actions  as  of  the  date  hereof pursuant to the authority
granted to them in their capacities as  an  authorized  representative  of  
Borrower under applicable state, territory, or other entity act of  Borrower’s 
jurisdiction  and  the  relevant organizational and governing documentation 
applicable  to  Borrower,  as  amended  (the  “Entity Documents”), which actions
are fully authorized and have the same force and  effect  as  if adopted by an
affirmative unanimous vote or decision of Borrower, duly called and held; (ii)
waive all requirements of notice; and (iii) direct that this unanimous written
consent and resolution (the “Consent”) be filed with the minutes of the
proceedings of the Borrower.
 
WHEREAS, it is proposed that the Borrower enter into a Paycheck Protection Loan,
an offering through the United States Small Business Administration (the
“Loan”), from Santander Bank, N.A. (the  “Lender”) to the Borrower evidenced by
a promissory note (the “Note”) anticipated  to  be  in  the  original  principal
amount of $ 2,725,893.00;
 
WHEREAS,  the  Loan  will  be  evidenced  by  the  Note  and  such  loan 
agreements,  documents,    and instruments as Lender may require from time to
time for the Borrower to obtain the Loan from Lender, to be executed by the
Borrower to the Lender (collectively, the “Loan Documents”); and
 
WHEREAS, the necessary authorized representative of the Borrower executing this
Consent (collectively, the “Authorizing Parties”, and individually an
“Authorizing Party”) deem it to be in the best interests of the Borrower to
consummate the transactions contemplated by the Loan Documents, and for the
Borrower to execute, deliver and perform each of the Loan Documents.
 
RESOLUTIONS
 
NOW, THEREFORE, RESOLVED, that the Loan and Loan Documents be, and are hereby
authorized and approved, and that the execution of the proposed Loan Documents
be, and each is hereby authorized and approved, and that Vincent A Verde, as
Principal Financial Officer of the Borrower (the “Authorized Individual”) be,
and is hereby authorized, empowered and directed to solely execute the Loan
Documents for and on behalf and in the name of the Borrower, with such changes
in the terms and provisions thereof as they shall, in their discretion, deem
necessary or desirable and in the best interests of the Borrower, their
signatures being conclusive  evidence  that  they  did  so  deem any such
changes to be necessary or desirable and in the best interest of the Borrower;


FURTHER RESOLVED, that the Authorized Individual of the Borrower, be, and is
hereby, authorized, empowered and directed to perform all acts and do all things
which they may deem necessary  or desirable to consummate the transactions
contemplated by the Loan Documents, with  such  modifications, amendments or
further agreements, certificates and other agreements, instruments or documents
as they, in their discretion, may deem necessary or desirable and in the best
interest of the Borrower, their taking of any such action, for and on behalf and
in the name of the Borrower, and/or their execution and delivery, for and on
behalf and in the name of the Borrower, of any such agreement, instrument or
document to be conclusive evidence that they did so deem the same to be
necessary or desirable and in the best interest of the Borrower;
 
FURTHER RESOLVED, that the Authorized Individual is authorized to take such
action, including,  but not limited to the following: (a) to obtain credit and
procure the Loan or other loans from Lender; (b) to assign, pledge, convey,
transfer, mortgage or otherwise create a lien upon any real and/or personal
property of the Borrower as security for the payment and performance of any and
all indebtedness, liabilities and obligations of the Borrower to Lender, whether
in the usual course of business or otherwise; (c) to enter into any other
agreement or transaction with Lender, including, but not limited to, the Loan
Documents; and (d) to make, execute and deliver in the name of and on behalf of
the Borrower, under its corporate seal or otherwise, from time to time such
agreements, documents or instruments deemed reasonable or necessary;


--------------------------------------------------------------------------------

FURTHER RESOLVED, that all actions of any Authorizing Party taken or performed
up to the date hereof and in respect to the negotiation, preparation, execution,
delivery and administration of the Loan Documents, as well as the taking, prior
to the date hereof, of any and all actions otherwise required by any other
document executed in connection therewith, be, and they hereby are, in all
respects approved, ratified and confirmed;
 
FURTHER RESOLVED, that facsimile or other electronic transmissions of the
signatures provided for below may be relied upon with the same legal effect as
the originals of such signatures; and


FURTHER RESOLVED, that the foregoing powers and authorizations shall continue in
full force and effect until written notice of revocation has been given the
Lender and its receipt obtained therefore.
 
CERTIFICATIONS


THE INDIVIDUALS AND ENTITIES SIGNING BELOW FURTHER CERTIFY:
 
ORGANIZATION. Borrower is a Corporation which is, and at all times shall be,
duly organized, validly existing, and in good standing under the laws of its
state, territory, or other entity of creation or organization. Borrower is duly
authorized to transact business in all states in which Borrower is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which Borrower is doing business. Specifically,
Borrower is, and at all times shall be, duly qualified as a foreign entity in
all states in which the failure to so qualify would have a material adverse
effect on its business or financial condition. Borrower has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Borrower will notify Lender
prior to any change in the location of Borrower's state, territory, or other
entity of organization or any change in Borrower's name. Borrower shall do all
things necessary to preserve and to keep in full force and effect its existence,
rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities.
 
AUTHORIZATION. Borrower's execution, delivery, and performance of this Agreement
and all the Loan Documents have been duly authorized by all necessary action by
Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's Entity Documents, or (b) any
agreement or other instrument binding upon Borrower or (2) any law, governmental
regulation, court decree, or order applicable to Borrower.
 
FINANCIAL AND EMPLOYMENT INFORMATION. Borrower's financial and payroll
information supplied to Lender truly and completely disclosed Borrower's
financial and payroll condition as of the date provided and there has been no
material adverse change in Borrower's financial and payroll information
subsequent to that date.


NO FURTHER CONSENTS. That neither this Consent nor any action to be taken
pursuant hereto are or will be in contravention of any provision of any of the
Entity Documents, or any agreement, indenture, or other instrument to which such
Corporation is a party, and that no further consents are required to authorize
the actions taken by this Consent, and that the actions authorized hereby are
not in contravention of any applicable law or statute. Further, for any
Authorizing Party signing below that is a non-human entity (“Entity Signer”),
there are no further consents required of the Entity Signer to authorize the
actions taken by this Consent. The individual signing on behalf of the Entity
Signer represents that he/she is authorized and approved, as the authorized
individual for the Entity Signer, to solely execute this Consent for, on behalf
of, and in the name of the Entity Signer.



--------------------------------------------------------------------------------

UNANIMITY. That the following are the names and signatures of all of the
Authorizing Parties of the Borrower and that each presently holds the title
indicated and has full authority for all acts noted herein.
 
INDEMNITY. They acknowledge that Lender and the SBA are relying on the foregoing
with regard to the Loan and will, jointly and severally, indemnify, defend, and
hold Lender harmless from and against any and all injury, loss, damage, fault,
or liability (or any claims in respect of the foregoing), costs or expenses
(including reasonable attorneys' fees and court costs) arising directly or
indirectly from the representations, statements, and warranties stated above.


AUTHORIZED REPRESENTATIVE OF JANEL CORPORATION
       
By:
/s/ Vincent A Verde





Name:
Vincent A Verde
 




Title:
Principal Financial Officer
 




DATED:
Effective 4/19/2020




--------------------------------------------------------------------------------

DISBURSEMENT REQUEST AND AUTHORIZATION


Borrower: JANEL CORPORATION Lender: Santander Bank, N.A.


LOAN TYPE. This is a Fixed Rate (1.00%) SBA Loan to a Business Entity for $
2,725,893.00 .


PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
Personal, Family, or Household Purposes or Personal Investment.
X Business
 
SPECIFIC PURPOSE. The specific purpose of this loan is: eligible payroll costs,
mortgage interest, rent, and utility costs under the SBA 7(a) Paycheck
Protection Program (PPP).
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $ 2,725,893.00 as follows:
 
Amount deposited to Checking Account:
 
$
2,725,893.00
 
Deposited to Checking Account #:
   
 

 
PREAUTHORIZED ELECTRONIC PAYMENT AUTHORIZATION DISCLOSURE.
 
Transfers will be processed as described in the Note. If the scheduled date
falls on a Saturday, Sunday, or Bank holiday, the transfer will be processed on
the next business day.
 
You will be charged Santander Bank, N.A.'s current NSF fee (as noted on the
business fee schedule) if there are not sufficient funds in your account to
satisfy the payment or if the payment must be returned for any reason. The
payment will be your responsibility for that month. If there are three (3)
consecutive occurrences of insufficient funds, your preauthorized transfer shall
be cancelled.
 
There is a limit of six (6) preauthorized transfers per month from Savings
Accounts and Money Market Accounts. There is no limit on Checking Accounts.
 
Cancellation of this authorization by you must be made by written notice and
must contain your signature. Cancellations must be received at least 14 days
prior to the scheduled transaction date, to allow a reasonable amount of time to
act on the cancellation request.
 
If a loan is paid off, or a donor or recipient account is closed, Santander
Bank, N.A. will cancel this authorization.
 
FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED 4/19/2020.


THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.
 
BORROWER:
 
JANEL CORPORATION
       
By:
/s/ Vincent A Verde





Name:
Vincent A Verde
 




Title:
Principal Financial Officer
 




--------------------------------------------------------------------------------



[image04.jpg]
U.S. Small Business Administration
 
NOTE
   





 
SBA Loan #
97885871-08
 
Date
 
4/19/2020
 
Loan Amount
$

 2,725,893.00
 
Interest Rate
One percent (1.00%) fixed rate note
 
Borrower
JANEL CORPORATION
 
Borrower DBA/Trade
Name (if applicable)
n/a
 
Lender
Santander Bank, N.A.




1.
PROMISE TO PAY:

 
In return for the Loan, Borrower promises to pay to the order of Lender the
amount of $ 2,725,893.00, interest on the unpaid principal balance, and all
other amounts required by this Note.
 

2.
DEFINITIONS:

 
“Loan” means the loan evidenced by this Note.
 
“Loan Documents” means the documents related to this loan signed by Borrower.


“SBA” means the Small Business Administration, an Agency of the United States of
America.







Page 1 of 6

--------------------------------------------------------------------------------



3.
PAYMENT TERMS:



Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:



1.
Maturity: This Note will mature in 2 years from date of Note.

 

2.
Repayment Terms:

 
The interest rate is 1.00% per year.


Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.
 
Loan Prepayment:
Notwithstanding any provision in this Note to the contrary:
 
Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:


a.
Give Lender written notice;


b.
Pay all accrued interest; and


c.
If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days' interest from the date lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b., above.

 
If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.
 
All remaining principal and accrued interest is due and payable 2 years from
date of Note.
 

3.
Additional Terms:



Interest shall accrue from the date of this Note, however all principal and
interest payments shall be deferred for six (6) months from the date of this
Note. Borrower must pay principal and interest payments of $ •152,640.22 every
month, beginning seven (7) months from the month this Note is dated; payments
must be made on the fifth (5th) calendar day in the months they are due. Lender
must adjust the payment amount at least annually as needed to amortize principal
over the remaining term of the Note.



Page 2 of 6

--------------------------------------------------------------------------------



4.
DEFAULT:



Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:
 


A.
Fails to do anything required by this Note and other Loan Documents;


B.
Defaults on any other loan with Lender;


C.
Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;


D.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;


E.
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;


F.
Fails to pay any taxes when due;


G.
Becomes the subject of a proceeding under any bankruptcy or insolvency law;


H.
Has a receiver or liquidator appointed for any part of their business or
property;


I.
Makes an assignment for the benefit of creditors;


J.
Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;


K.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or


L.
Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

5.
LENDER’S RIGHTS IF THERE IS A DEFAULT:



Without notice or demand and without giving up any of its rights, Lender may:
 


A.
Require immediate payment of all amounts owing under this Note;

 


B.
Collect all amounts owing from any Borrower; or

 


C.
File suit and obtain judgment.




6.
LENDER’S GENERAL POWERS:

 
Without notice and without Borrower’s consent, Lender may:




A.
Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document. Among other things, the expenses may include
reasonable attorney’s fees and costs. If Lender incurs such expenses, it may
demand immediate repayment from Borrower or add the expenses to the principal
balance; and

 


B.
Take any action necessary to collect amounts owing on this Note.




Page 3 of 6

--------------------------------------------------------------------------------



7.
WHEN FEDERAL LAW APPLIES:

 
When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.



8.
SUCCESSORS AND ASSIGNS:



Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns.



9.
GENERAL PROVISIONS:

 
A.     To the extent multiple individuals and/or entities are obligated pursuant
to this Note, such individuals and/or entities are jointly and severally liable.
 
B.     Borrower must sign all documents necessary at any time to comply with the
Loan Documents.
 
C.     Lender may exercise any of its rights separately or together, as many
times and in any order it chooses. Lender may delay or forgo enforcing any of
its rights without giving up any of them.
 
D.     Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written terms of this Note.
 
E.      If any part of this Note is unenforceable, all other parts remain in
effect.
 
F.      To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.


10.
STATE SPECIFIC PROVISIONS:



DELAWARE (for residents of Delaware)
CONFESSION OF JUDGMENT. NOTWITHSTANDING THE CHOICE OF LAW GOVERNING THIS NOTE,
IN THE EVENT OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS NOTE, INCLUDING
WITHOUT LIMITATION, ANY PAYMENT UNDER THIS NOTE NOT BEING PAID WHEN DUE, WHETHER
AT MATURITY BY ACCELERATION OR OTHERWISE, BORROWER HEREBY IRREVOCABLY APPOINTS
AND CONSTITUTES LENDER AS BORROWER’S DULY APPOINTED ATTORNEY-AT-LAW TO APPEAR IN
OPEN COURT IN IN ANY COURT OF COMPETENT JURISDICTION, AND TO CONFESS JUDGMENT
PURSUANT TO THE PROVISIONS OF TITLE 10 SECTION 4732 OF THE DELAWARE CODE, AS
AMENDED, AGAINST BORROWER FOR ALL PRINCIPAL AND INTEREST AND ANY OTHER AMOUNTS
DUE AND PAYABLE UNDER THIS NOTE, TOGETHER WITH ATTORNEY’S FEES AND COLLECTION
FEES AS PROVIDED IN THIS NOTE (TO THE EXTENT PERMITTED BY LAW). THIS POWER OF
ATTORNEY IS COUPLED WITH AN INTEREST AND MAY NOT BE REVOKED AND/OR TERMINATED BY
BORROWER. THIS POWER OF ATTORNEY SHALL NOT BE REVOKED AND/OR TERMINATED BY
VIRTUE OF THE DEATH, DISABILITY, AND/OR DISSOLUTION OF BORROWER. NO SINGLE
EXERCISE OF THE POWER TO CONFESS JUDGMENT SHALL BE DEEMED TO EXHAUST THE POWER,
AND NO JUDGMENT AGAINST BORROWER SHALL BAR SUBSEQUENT ACTION OR JUDGMENT AGAINST
SUCH ENTITY AGAINST WHOM THE JUDGMENT HAS NOT BEEN OBTAINED IN THIS NOTE.



Page 4 of 6

--------------------------------------------------------------------------------


MARYLAND (for residents of Maryland)
CONFESSION OF JUDGMENT. NOTWITHSTANDING THE CHOICE OF LAW GOVERNING THIS NOTE,
THE UNDERSIGNED HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR CLERK OF ANY
COURT OF RECORD IN THE UNITED STATES OR ELSEWHERE TO APPEAR FOR AND, WITH OR
WITHOUT DECLARATION FILED, CONFESS JUDGMENT AGAINST THE UNDERSIGNED IN FAVOR OF
THE HOLDER, ASSIGNEE, OR SUCCESSOR OF HOLDER OF THE NOTE, AT ANY TIME, FOR THE
FULL OR TOTAL AMOUNT OF THIS NOTE, TOGETHER WITH ALL INDEBTEDNESS PROVIDED FOR
THEREIN, WITH COSTS OF SUIT AND ATTORNEY’S COMMISSION OF TEN (10) PERCENT FOR
THE COLLECTION; AND THE UNDERSIGNED EXPRESSLY RELEASES ALL ERRORS, WAIVES ALL
STAY OF EXECUTION, RIGHTS OF INQUISITION, AND EXTENSION UPON ANY LEVY UPON REAL
ESTATE AND ALL EXEMPTION OF PROPERTY FROM LEVY AND SALE UPON ANY EXECUTION
HEREON; AND THE UNDERSIGNED EXPRESSLY AGREES TO CONDEMNATION AND EXPRESSLY
RELINQUISHES ALL RIGHTS TO BENEFITS OR EXEMPTIONS UNDER ANY AND ALL EXEMPTION
LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED.
 
PENNSYLVANIA (for residents of Pennsylvania)
CONFESSION OF JUDGMENT. NOTWITHSTANDING THE CHOICE OF LAW GOVERNING THIS NOTE,
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR THE
PROTHONOTARY OF CLERK OF COURT IN THE COMMONWEALTH OF PENNSYLVANIA, OR
ELSEWHERE, TO APPEAR AT ANY TIME FOR BORROWER AFTER A DEFAULT UNDER THIS NOTE,
AND WITH OR WITHOUT COMPLAINT FILED, CONFESS OR ENTER JUDGMENT AGAINST BORROWER
FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE AND ALL ACCRUED INTEREST, LATE
CHARGES, AND ANY AND ALL AMOUNTS EXPENDED OR ADVANCED BY LENDER RELATING TO ANY
COLLATERAL SECURING THIS NOTE, TOGETHER WITH COSTS OF SUIT, AND AN ATTORNEY’S
COMMISSION OF TEN PERCENT (10%) OF THE UNPAID PRINCIPAL BALANCE AND ACCRUED
INTEREST FOR COLLECTION, BUT IN ANY EVENT, NOT LESS THAN FIVE HUNDRED DOLLARS
($500), ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE EXECUTIONS MAY ISSUE
IMMEDIATELY; AND FOR SO DOING, THIS NOTE OR A COPY OF THIS NOTE VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THIS NOTE TO
CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF THAT
AUTHORITY BUT SHALL CONTINUE FROM TIME TO TIME, AND AT ALL TIMES, UNTIL PAYMENT
IN FULL OF ALL AMOUNTS DUE UNDER THIS NOTE. BORROWER HEREBY WAIVES ANY RIGHT
BORROWER MAY HAVE TO NOTICE OR TO A HEARING IN CONNECTION WITH ANY SUCH
CONFESSION OF JUDGMENT, AND STATES THAT EITHER A REPRESENTATIVE OF LENDER
SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT PROVISION TO BORROWER’S
ATTENTION OR BORROWER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL.
 
VIRGINIA (for residents of Virginia)
CONFESSION OF JUDGMENT. NOTWITHSTANDING THE CHOICE OF LAW GOVERNING THIS NOTE,
UPON A DEFAULT IN PAYMENT OF THIS NOTE AT MATURITY, WHETHER BY ACCELERATION OR
OTHERWISE, BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS LENDER, AS
BORROWER’S ATTORNEY-IN-FACT, TO APPEAR IN THE CLERK’S OFFICE AND TO CONFESS
JUDGMENT AGAINST BORROWER FOR THE UNPAID AMOUNT OF THIS NOTE AS EVIDENCED BY THE
AFFIDAVIT SIGNED BY AN OFFICER OF LENDER SETTING FORTH THE AMOUNT THEN DUE,
ATTORNEYS’ FEES PLUS COSTS OF SUIT, AND TO RELEASE ALL ERRORS, AND WAIVE ALL
RIGHTS OF APPEAL. BY A WRITTEN INSTRUMENT, LENDER MAY APPOINT A SUBSTITUTE FOR
THE ABOVE- NAMED ATTORNEY-IN-FACT. IF A COPY OF THIS NOTE, VERIFIED BY AN
AFFIDAVIT, SHALL HAVE BEEN FILED IN THE PROCEEDING, IT WILL NOT BE NECESSARY TO
FILE THE ORIGINAL AS A WARRANT OF ATTORNEY. BORROWER WAIVES THE RIGHT TO ANY
STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS NOW OF HEREAFTER IN
EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND POWER TO CONFESS
JUDGMENT WILL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE
SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID; BUT THE POWER WILL
CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME, AS LENDER MAY
ELECT, UNTIL ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.


Page 5 of 6

--------------------------------------------------------------------------------


11.
BORROWER SIGNATURE.



JANEL CORPORATION
       
By:
/s/ Vincent A Verde





Name:
Vincent A Verde
 




Title:
Principal Financial Officer
 






Page 6 of 6



--------------------------------------------------------------------------------